Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	Claims 1-3, 6-9, 11-12, 15-18, 20-24 and 26-27 are pending. 
Claims 1-3, 6-9, 11-12, 15-18, 20-24 and 26-27 have been examined.
Claim 10 has been cancelled in the response filed 2/08/2021.
Claims 1-2, 11, 16-17, 21 and 26 have been amended in the reply filed 2/08/2021.
New claim 27 has been added in the response filed 2/08/2021.
The rejection of claims 1-3, 6-12, 15-18, 20-24 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to Applicant’s arguments filed 2/8/2021.
The objection of claims 2, 16 and 26 is withdrawn due to Applicant’s amendments filed 2/8/2021. The amendments however worsened the clarity of the claim such that they are not rejected under 35 USC 112(b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “has an increased viscosity” is not clear because it is not clear over what viscosity is there an “increased” viscosity? It is not clear when the viscosity increases; or even if this is part of the method step, i.e. does during the method the viscosity of the gravel packing fluid increase, how and why. The gravel packing fluid may be provided (“providing a gravel packing fluid”, claim 1, line 3) and that gravel packing fluid already has an “increased viscosity”.  For purposes of examination it shall be interpreted such that the gravel packing fluid will have a first viscosity at a certain value x. When the single polysaccharide gelling agent is added to the gravel packing fluid the viscosity increases so that the second viscosity would be greater than x.  



	 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-9, 17-18, 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cawiezel US PG PUB 20070087941 (hereinafter “Cawiezel”) in view of Crews et al. US PG PUB 2008/0227672 (hereinafter “Crews”). 

	Claim 1.
Cawiezel teaches:
A method for placing a gravel pack in a subterranean formation comprising:  [0001] teaches sand control methods such as gravel packing;
5providing a gravel packing fluid in the form of a linear gel; abstract, carrier fluid of xanthan gum, which is a linear gel, see [0011] teaches uncrosslinked linear gel;
and comprising an aqueous base fluid, brine, see [0011];
a polysaccharide gelling agent, [0011] teaches xanthan gum; 
a biocide, [0033] teaches biocide;
an iron control; [0033] teaches scale control; iron sulfide is a most common oilfield scale so the teaching of scale control would cover “iron control”;
and a gravel; Cawiezel does teach [0046] teaches gravel pack operation using gravel pack and a screen. Cawiezel has in most embodiments replaced the traditional sand and gravel used in a gravel pack with an ultra light weight particulate but also suggests to use the traditional gravel and sand when he teaches  [ 0045] “aggregates” may be employed as conventional sand control particulate; sand [0028];
placing the gravel packing fluid into the subterranean formation; and allowing the gravel packing fluid to form a gravel pack in the subterranean formation, [0046], teaches forming a gravel pack in the subterranean formation;
and wherein the subterranean formation has a bottom hole static temperature of greater than 275 F. The Examiner takes official notice that hydraulic fracturing ([0003] teaches hydraulic fracturing) can take place at 300 F.
Cawiezel does not specifically disclose:
a thermal stabilizer,
Cawiezel does teach using any additives available in the wellbore art, see [0033], “The carrier fluid may further contain a complexing agent, gel breaker, surfactant, biocide, surface tension reducing agent, scale inhibitor, gas hydrate inhibitor, polymer specific enzyme breaker, oxidative breaker, buffer, clay stabilizer, acid or a mixture thereof and other well treatment additives known in the art”.  Some of these terms refer to ascorbic acid, which Applicant thermal stabilizer; see [0012] of Applicant’s published patent application which recites “The thermal stabilizers may include, for example, ascorbic acid”.  For example, ascorbic acid is a known complexing agent and thus likely reads on Applicant’s claimed “thermal stabilizer”. (This fact is found in evidence in US PG PUB 20090023613 teaches at [0074] the use of ascorbic acid as a chelating agent, which is a complexing agent or could just as well be called “thermal stabilizer”. In fact, the chemistry of operation would be the same. The ascorbic acid complexes any free oxygen radicals.). Further, Crews teaches “ascorbic acid” in [0045] in an amount of .00001% to 45 wt%. 
	Crews teaches high temperature stable gels for downhole applications.  The gels use a preservative such as tocopherols, see [0034] and [0045], ([0045] teaches that the addition of tocopherol will slow down the decomposition at high temperatures). Crews teaches to use less than .00001 – 45 percent, see [0045]. Applicants range is .0001 to .0006%. 
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Cawiezel and use the thermal stabilizer tocopherol of Crews because Cawiezel recognizes the need for “other well treatment additives known in the art” and Crews teaches Applicant’s claimed commercially available treatment additive is useful as a thermal stabilizer ([0045] teaches that the addition of tocopherol will slow down the decomposition at high temperatures) and antioxidant for down hole gels.
	Cawiezel as modified by Crews does not specifically teach;
and wherein the gravel packing fluid comprising the thermal stabilizer reduces the percent of sand settling by at least 50% in 30 minutes.

Cawiezel does not teach:
a single polysaccharide; or
wherein the gravel packing fluid contains no other polysaccharide other than the single polysaccharide.
It has been held that omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Carwiezel and use only one polysaccharide gelling agent if one is not concerned with the benefits that Carwiezel teaches that using two provides, and to save money and time; simplify mixing and storage and/or as a matter of routine optimization of a fracturing fluid.

	Claim 2:
	Cawiezel does not specifically disclose:
	wherein the aqueous base fluid comprises a monovalent or divalent brine and wherein the gravel packing fluid has an increased viscosity. 
	Crews teaches monovalent or divalent brines as the aqueous carrier fluid, see [0015].  The motivation for modifying Cawiezel remains as set forth above.
	Regarding and wherein the viscosity of the gravel packing fluid increases: Because all the method steps and compositions are taught by the combination of Cawiezel and Crews, this result/function would naturally follow.

	Claim 3. 
Cawiezel teaches:
wherein the polysaccharide gelling 15agent comprises a polysaccharide gelling agent selected from the group consisting of xanthan, scleroglucan, diutan, succinoglycan, guar, hydroxyethyl cellulose, and combinations thereof, guar is taught [0006].

	 Claim 6:
Cawiezel teaches:
wherein the gravel comprises sand, see [0028], teaches sand.

Claim 8. 
Cawiezel teaches:
wherein the gravel packing fluid further comprises a gel breaker, see [0003], teaches breakers, [0033] gel breaker.

Claim 9:
Cawiezel teaches:
wherein the gravel packing 5fluid is essentially free of added crosslinkers, see [0011] teaches an “uncrosslinked linear gel”.

Claim 17. 
A gravel packing system comprising: [0045] teaches a gravel pack operation; 
5a gravel packing fluid; [0045] the disclosed “suspension” is the gravel packing fluid;
comprising an aqueous base fluid, [0011] teaches an aqueous base; 
a polysaccharide gelling agent, [0011] teaches Xanthan as the gelling agent;
a biocide, [0033] teaches biocide;
an iron control; [0033] teaches scale control; iron sulfide is a most common oilfield scale so the teaching of scale control would cover “iron control”;
and a gravel; Cawiezel does teach [0046] teaches gravel pack operation using gravel pack and a screen. Cawiezel has in most embodiments replaced the traditional sand and gravel used in a gravel pack with an ultra light weight particulate but also suggests to use the traditional gravel and sand when he teaches  [ 0045] “aggregates” may be employed as conventional sand control particulate; sand [0028];
placing the gravel packing fluid into the subterranean formation; and allowing the gravel packing fluid to form a gravel pack in the subterranean formation, [0046], teaches forming a gravel pack in the subterranean formation.
a production tubing; [0041] teaches metering valves and pumps;
a screen coupled to the production tubing; [0046] “screen assembly such as is known in the art”;
and a pumping system fluidically coupled to the production tubing, [0041] teaches metering valves and pumps; 
 10wherein the pumping system is capable of pumping the gravel packing fluid through the production tubing; [0041];
in a subterranean formation with a bottom hole static temperature of greater than 275 F. The Examiner takes official notice that hydraulic fracturing ([0003] teaches hydraulic fracturing) can take place at 300 F.

a thermal stabilizer,
wherein the thermal stabilizer comprises tocopherol;
Cawiezel teaches using any additives available in the wellbore art, see [0033], “The carrier fluid may further contain a complexing agent, gel breaker, surfactant, biocide, surface tension reducing agent, scale inhibitor, gas hydrate inhibitor, polymer specific enzyme breaker, oxidative breaker, buffer, clay stabilizer, acid or a mixture thereof and other well treatment additives known in the art”. 
 Some of these terms refer to ascorbic acid, which Applicant teaches as a thermal stabilizer; see [0012] of Applicant’s published patent application which recites “The thermal stabilizers may include, for example, ascorbic acid”.  For example, ascorbic acid is a known complexing agent and thus likely reads on Applicant’s claimed “thermal stabilizer”. (This fact is found in evidence in US PG PUB 20090023613 teaches at [0074] the use of ascorbic acid as a chelating agent, which is a complexing agent or could just as well be called “thermal stabilizer”. In fact, the chemistry of operation would be the same. The ascorbic acid complexes any free oxygen radicals.). Further, Crews teaches “ascorbic acid” in [0045] in an amount of .00001% to 45 wt%. 
	Crews teaches high temperature stable gels for downhole applications.  The gels use a preservative such as tocopherols, see [0034] and [0045], ([0045] teaches that the addition of tocopherol will slow down the decomposition at high temperatures). Crews teaches to use less than .00001 – 45 percent, see [0045]. Applicants claimed range of 10 Lb/Mgal to 50 lb/Mgal equates to .0001 to .0006%. 
tocopherol of Crews because Cawiezel recognizes the need for “other well treatment additives known in the art” and Crews teaches Applicant’s claimed commercially available treatment additive is useful as a thermal stabilizer ([0045] teaches that the addition of tocopherol will slow down the decomposition at high temperatures) and antioxidant for down hole gels.
	Cawiezel as modified by Crews does not specifically teach;
	wherein the gravel packing fluid reduces the percent of sand settling by at least 50% less than a gravel packing fluid without the thermal stabilizer in 30 minutes.
	It is noted that there are no positive method steps to this claim limitation and this is merely a result of function. Because all the method steps and compositions are taught by the combination of Cawiezel and Crews, this result/function would naturally follow.
Cawiezel does not teach:
a single polysaccharide; or
wherein the gravel packing fluid contains no other polysaccharide other than the single polysaccharide.
It has been held that omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Carwiezel and use only one polysaccharide gelling agent if one is not concerned with the benefits that Carwiezel teaches that using two provides, and to save money and time; simplify mixing and storage and/or as a matter of routine optimization of a fracturing fluid.
	

Claim 18. 
Cawiezel teaches:
	wherein the polysaccharide gelling agent comprises a polysaccharide gelling agent selected from the group consisting of scleroglucan, diutan, succinoglycan, guar, hydroxyethyl cellulose, and combinations thereof, guar is taught [0006].

Claim 21:
Carwiezel does not specifically teach:
wherein the bottom hole static temperature of the subterranean formation is from about 275 F to about 350F.
Crews teaches to use his thermal stabilizer in high temperature environments, see [0041] which teaches a temperature of 300 F. Additionally, the Examiner notes that the fluids of the prior art, having the same constituents would behave the same which is to say they would naturally be stable at 350 F. While the range of temperatures taught by Crews is not the same as claimed by Applicant because subterranean formations have a wide variety of temperature ranges and Crews suggests a similar point within a range taught by Applicant and because one of ordinary skill in the art would be able to recognize that a teaching of using something at 300 F would lead one to have a reasonable expectation of success at points up to 350; the examiner concludes the use of the gravel packing fluid at the claimed temperatures would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date as a matter of routine optimization.

Claim 23:
Cawiezel does not specifically disclose:
wherein the the polysaccharide gelling is present in the gravel packing fluid in an amount of about 10 lb/Mgal to 50 lb/Mgal.

 Crews teaches high temperature stable gels for downhole applications.  The gels use a preservative such as tocopherols, see [0034] and [0045], ([0045] teaches that the addition of tocopherol will slow down the decomposition at high temperatures). Crews teaches to use less than .00001 – 45 percent, see [0045]. Applicants claimed range of 10 Lb/Mgal to 50 lb/Mgal equates to  .0001 to .0006%. 
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Cawiezel and use the thermal stabilizer tocopherol of Crews in the claimed amount because Cawiezel recognizes the need for “other well treatment additives known in the art” and Crews teaches Applicant’s claimed commercially available treatment additive is useful as a thermal stabilizer ([0045] teaches that the addition of tocopherol will slow down the decomposition at high temperatures) and antioxidant for down hole gels.

	Claim 26:
	Cawiezel does not specifically disclose:
and wherein the gravel packing fluid has an increased viscosity. 
 Because all the method steps and compositions are taught by the combination of Cawiezel and Crews, this result/function would naturally follow.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cawiezel US PG PUB 20070087941 (hereinafter “Cawiezel”) in view of Crews et al. US PG PUB 2008/0227672 (hereinafter “Crews”) and Sherman et al. US PG PUB 20130118740 (hereinafter Sherman).

Claim 7 
Cawiezel does not specifically disclose:
wherein the gravel packing fluid further comprises an antioxidant stabilizer, and wherein the antioxidant stabilizer comprises a hydroxylamine.  
Cawiezel teaches antioxidant stabilizers of amines, just not hydroxylamines.
Sherman teaches gravel packing methods having long term thermal stability in the gelled state at high temperature, see title; [0002]. As antioxidant stabilizers, hydroxylamines are taught, see [0051].
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Cawiezel and use the thermal stabilizer of Crews because Cawiezel recognizes the need for “other well treatment additives known in the art” and antioxidants and thermal stabilizers and Crews teaches hydroxylamine is a commercially available treatment additive useful as a thermal stabilizer for down hole gels. 


Cawiezel does not specifically disclose:
wherein the gravel packing fluid further comprises an antioxidant stabilizer, and wherein the antioxidant stabilizer comprises a hydroxylamine.  
Cawiezel teaches antioxidant stabilizers of amines, just not hydroxylamines.
Sherman teaches gravel packing methods having long term thermal stability in the gelled state at high temperature, see title; [0002]. As antioxidant stabilizers, hydroxylamines are taught, see [0051].
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Cawiezel and use the thermal stabilizer of Crews because Cawiezel recognizes the need for “other well treatment additives known in the art” and antioxidants and thermal stabilizers and Crews teaches hydroxylamine is a commercially available treatment additive useful as a thermal stabilizer for down hole gels.

Claims 11-12, 16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cawiezel US PG PUB 20070087941 (hereinafter “Cawiezel”) in view of Crews et al. US PG PUB 2008/0227672 (hereinafter “Crews”) and McCabe et al. US PG PUB 2005/0090406 (McCabe). 

Claim 11:
Cawiezel teaches:
A gravel packing fluid comprising: [0011], gravel pack fluid;
an aqueous base fluid, brine, see [0011];
a polysaccharide gelling agent [wherein the polysachccharide gelling agent is present in the gravel packing fluid in an amount of about 50 lb/Mgal to 100 lb/Mgal.], [0011] teaches xanthan gum;  
a biocide, [0033] teaches biocide;
an iron control; [0033] teaches scale control; iron sulfide is a most common oilfield scale so the teaching of scale control would cover “iron control”;
and a gravel.  Cawiezel does teach [0046] teaches gravel pack operation using gravel pack and a screen. Cawiezel has in most embodiments replaced the traditional sand and gravel used in a gravel pack with an ultra light weight particulate but also suggests to use the traditional gravel and sand when he teaches  [ 0045] “aggregates” may be employed as conventional sand control particulate; sand [0028];
in a subterranean formation with a bottom hole static temperature of greater than 275 F. The Examiner takes official notice that hydraulic fracturing ([0003] teaches hydraulic fracturing) can take place at 300 F.
Cawiezel does not specifically disclose:
a thermal stabilizer comprising tocopherol, 
Cawiezel teaches using any additives available in the wellbore art, see [0033], “The carrier fluid may further contain a complexing agent, gel breaker, surfactant, biocide, surface tension reducing agent, scale inhibitor, gas hydrate inhibitor, polymer specific enzyme breaker, oxidative breaker, buffer, clay stabilizer, acid or a mixture thereof and other well treatment additives known in the art”. 
thermal stabilizer; see [0012] of Applicant’s published patent application which recites “The thermal stabilizers may include, for example, ascorbic acid”.  For example, ascorbic acid is a known complexing agent and thus likely reads on Applicant’s claimed “thermal stabilizer”. (This fact is found in evidence in US PG PUB 20090023613 teaches at [0074] the use of ascorbic acid as a chelating agent, which is a complexing agent or could just as well be called “thermal stabilizer”. In fact, the chemistry of operation would be the same. The ascorbic acid complexes any free oxygen radicals.). Further, Crews teaches “ascorbic acid” in [0045] in an amount of .00001% to 45 wt%. 
	Crews teaches high temperature stable gels for downhole applications.  The gels use a preservative such as tocopherols, see [0034] and [0045], ([0045] teaches that the addition of tocopherol will slow down the decomposition at high temperatures). Crews teaches to use less than .00001 – 45 percent, see [0045]. Applicants claimed range of 10 Lb/Mgal to 50 lb/Mgal equates to  .0001 to .0006%. 
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Cawiezel and use the thermal stabilizer tocopherol of Crews because Cawiezel recognizes the need for “other well treatment additives known in the art” and Crews teaches Applicant’s claimed commercially available treatment additive is useful as a thermal stabilizer ([0045] teaches that the addition of tocopherol will slow down the decomposition at high temperatures) and antioxidant for down hole gels.
	Cawiezel as modified by Crews does not specifically teach;
	wherein the gravel packing fluid comprising the thermal stabilizer reduces the percent of sand settling by at least 50% less than a gravel packing fluid without the thermal stabilizer in 30 minutes.
	It is noted that there are no positive method steps to this claim limitation and this is merely a result of function. Because all the method steps and compositions are taught by the combination of Cawiezel and Crews, this result/function would naturally follow.
	Cawiezel does not specifically recite:
 wherein the polysaccharide gelling agent is present in the gravel packing fluid in an amount of about 50 lb/Mgal to 100 lb/Mgal.
	McCabe teaches viscous solutions for gravel packing in wells, see [0004] comprising polysaccharide gelling agents, see [0012] where the density/concentration is 80 lb/Mgal, see [0024]. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Cawiezel and use the concentration of gelling agent as taught by McCabe because McCabe teaches this is an effective concentration to use as a gelling agent in a gravel packing fluid. 
Cawiezel does not teach:
a single polysaccharide; or
wherein the gravel packing fluid contains no other polysaccharide other than the single polysaccharide.
It has been held that omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a  of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Carwiezel and use only one polysaccharide gelling agent if one is not concerned with the benefits that Carwiezel teaches that using two provides, and to save money and time; simplify mixing and storage and/or as a matter of routine optimization of a fracturing fluid.

Claim 12. 
Cawiezel teaches:
	wherein the polysaccharide gelling agent comprises a polysaccharide gelling agent selected from the group consisting of xanthan, scleroglucan, diutan, succinoglycan, guar, hydroxyethyl cellulose, and combinations thereof, xanthan is taught in the title and abstract and throughout the document as a polysaccharide gelling agent.

Claim 16:
Cawiezel teaches:
wherein the gravel packing fluid is essentially free of added crosslinkers, see [0011] teaches an “uncrosslinked linear gel”.
Cawiezel does not specifically disclose:
wherein the gravel packing fluid has an increased viscosity. 
	Because all the method steps and compositions are taught by the combination of Cawiezel and Crews, this result/function would naturally follow.

	Claim 22: 
	Cawiezel as modified by Crews does not specifically recite:
wherein the polysaccharide gelling agent is present in the gravel packing fluid in an amount of about 50 lb/Mgal to 100 lb/Mgal.
McCabe teaches viscous solutions for gravel packing in wells, see [0004] comprising polysaccharide gelling agents, see [0012] where the density/concentration is 80 lb/Mgal, see [0024]. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Cawiezel and use the concentration of gelling agent as 

Claim 24: 
	Cawiezel as modified by Crews does not specifically recite:
wherein the the polysaccharide gelling is present in the gravel packing fluid in an amount of about 50 lb/Mgal to 100 lb/Mgal.
McCabe teaches viscous solutions for gravel packing in wells, see [0004] comprising polysaccharide gelling agents, see [0012] where the density/concentration is 80 lb/Mgal, see [0024]. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Cawiezel and use the concentration of gelling agent as taught by McCabe because McCabe teaches this is an effective concentration to use as a gelling agent in a gravel packing fluid. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cawiezel US PG PUB 20070087941 (hereinafter “Cawiezel”) in view of Crews et al. US PG PUB 2008/0227672 (hereinafter “Crews”) and further in view of Phillips et al. US Patent No. 4,458,753. 

Claim 27:
Cawiezel teaches “iron control” at [0033] scale control; iron sulfide is a most common oilfield scale so the teaching of scale control would cover “iron control.
Cawiezel modified by Crews does not teach:
wherein the iron control comprises sodium citrate.

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Cawiezel and use sodium citrate as an iron control agent because Cawiezel suggests the need for such a control agent and Phillips teaches that sodium citrate is a suitable iron control agents for single polysaccharide solutions operating in subterranean formations at elevated temperatures, 

 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cawiezel US PG PUB 20070087941 (hereinafter “Cawiezel”) in view of Crews et al. US PG PUB 2008/0227672 (hereinafter “Crews”), McCabe et al. US PG PUB 2005/0090406 (McCabe) and Sherman et al. US PG PUB 20130118740 (hereinafter Sherman).

Claim 15: 
Cawiezel does not specifically disclose:
wherein the gravel packing fluid further comprises an antioxidant stabilizer, and wherein the antioxidant stabilizer comprises a hydroxylamine.  
Cawiezel teaches antioxidant stabilizers of amines, just not hydroxylamines.
Sherman teaches gravel packing methods having long term thermal stability in the gelled state at high temperature, see title; [0002]. As antioxidant stabilizers, hydroxylamines are taught, see [0051].
. 

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.   
Rejections under 35 USC 103
Applicant argues that that the 103 rejection is improper because “Crews teaches and discloses viscoelastic surfactants whereas Cawiezel does not”.  This is of no moment. The argument is a piecemeal attack on the references when the rejection is based on a combination of references, each providing a specific teaching. Crews was not relied upon to teach Applicant’s claimed bottom hole temperature. Also, the argument may be factually premised on an incorrect assumption that Crews does not operate at high temperatures. Crews teaches the need for stable temperatures at “high temperatures”, see [0004]; “It has been discovered that using two different types of internal breakers overcomes the rate-slowing effect that salinity has on the internal breakers, including at lower and higher temperatures’ see [0015]; also [0019] and [0020] which all suggest “high temperatures”. Finally the relevancy of the argument is just not understood because the Examiner disagrees with Applicant’s conclusion that “Crews teaches temperatures that are specifically related to viscoelastic surfactants, which are not related to the currently amended claims or the current specification as a whole”. Crews teaches “high temperatures”, but the Examiner does not concede that this is necessary for a valid prima-facie case of obviousness. 
.  
Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1) US PG PUB 20150072902 teaches uncrosslinked linear gels may be desirable in some circumstances, see [0178]; teaches adding thermal stability agents to gels, [0203].
2) US Patent No. 5,566,759 teaches using uncrosslinked linear gels for gravel packing. 
3) US PG PUB 20090023613 (cited by Applicant) teaches ascorbic acid as chelating agents [0074] stabilized by salts of erythorbic acid.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /CHARLES R NOLD/ Examiner, Art Unit 3674